— In an action, inter alia, for a judgment declaring that certain amendments to the Rules and Regulations of the Yonkers City Committee of the Conservative Party are null and void, defendant appeals from an order of the Supreme Court, Westchester County (Rosenblatt, J.), dated October 24, 1984, which invalidated the purported amendments adopted by the Executive Committee on June 18, 1984.
Appeal dismissed as moot, with costs.
*1009This appeal is from an order which, inter alia, declared that certain amendments enacted by the Executive Committee of the Yonkers City Committee of the Conservative Party were null and void.
During the pendency of this appeal, defendant was directed, by order of Special Term (Benson, J.), to convene a reorganizational meeting of the Yonkers City Committee of the Conservative Party. At this meeting, the rules and regulations of the City Committee, originally enacted in October 1982, were readopted. The amendments which are in issue on this appeal were not adopted by the City Committee at that meeting and are, therefore, no longer in force or effect. Consequently, any issue regarding the validity of these amendments has been rendered moot, and, accordingly, the instant appeal must be dismissed. Lazer, J. P., Gibbons, Eiber and Kunzeman, JJ., concur.